Case 3:20-cv-00180-MEM-DB Document 19-5 Filed 07/08/20 Page 1 of 14

2018
Final Appeal Decision
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary’s Office of Inmate Grievances and Appeals
for the grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System
Policy”, the following response is being provided based on a review of the entire record of this grievance. The
review included your initial grievance, the Grievance Officer’s response, your appeal to the Facility Manager, the
Facility Manager's response, the issues you raised to final review, and (when applicable) any revised
institutional responses required as a result of a subsequent remand action by this office. As necessary, input
from appropriate Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special
Investigations and Intelligence, etc) may have been solicited in making a determination in response to your
issue as well.

 

    

| Inmate Name: | Lamont Zamichieli inmate Number: -| LW2870

 

  

| Current SC | Huntingdon

 

 

 

 

Publication (if applicable);

 

 
   

 

  

| i Uphold Response (UR)
Q) Uphold Inmate (UI)

= QO) Uphold in part/Deny in part

It is the decision of the Secretary’s Office of Inmate Grievances and Appeals to uphold the initial response,
uphold the inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing
the conclusion, any action taken to resolve the issue(s) raised in the grievance and your appeal and relief
sought. :

: Response ee Envolous |= [ee =
You claim in your grievance that on 3/21/18 staff used excessive force. You also claim that Lt. Dunkle ried

to bribe you and extort you. An investigation was conducted regarding your allegations. The records

reflects that your issues were adequately addressed. There is nothing new to add to the responses you

already received. The record reflects that OC spray was used due to you harming yourself. You have failed

to provide any evidence to substantiate your claims. Therefore, your re quested relief is denied.

 
 

 

 

 

 

   
   
 

 

 
 

 

 

 

 

 

 

Signature: | Dorina Vatniat , Mrnsna
Title: Chief Grievanée Officer :
Date: Jd] 5 if ¥

DLV

cc: DC-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-F
Issued: 1/26/2016

Effective: 2/16/2016 EXHIBIT

i o£
Case 3:20-cv-00180-MEM-DB Document 19-5 Filed 07/08/20 Page 2 of 14

2 ain coal we] 1. B20> *) ; VW

COMMONWEALTH OF PENNSYLVANIA. FOR OFFICIAL USE

 

- DC-804

 

 

 

  
  
   
    
    

 

 

  
   

 

 

 

 

Part 1 Dy Af + DEPARTMENT OF CORRECTIONS
8S2S | “GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE PUN Poli] DEAN BE) ae
TO: FACILITY GRIEVANCE COORDINATOR FACILITY. DATE:
MS Ser -turhraelen | 3/ahs

FROM: aN Ra & NUMBER) SIGNATURE OF INMATE: ” Sectetdtys ofits |

Lomoak Zamchieli EL WABIO | RAE ERS & NPP
WORK ASSIGNMENT: HOUSINGASSIGNMENT: yw 4 4 2016

NA fa C/Of Cprt.

INSTRUCTIONS: Vevewgh sf ar plowed bale ni maced| -Lusak oudid fusual Atcondusoame fs Pro Saidfdont
1. Refer to the DC “ADS 4 fot procedures on the imate grievance system penne iM, “e es aa Cone

2. State your grievance in Block A in a brief and understandable manner. Pas wieeoet Se

3. List in Block B any action you may have taken to resolve this matter. Be sure to include the’ identity of
staff members you have contacted.vgi..G Save Mets — pew ls Shoncoo mab oleae! siregne.
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two Saber

pages (one DC-804 form and one one-sided 874" x 11" page). State all relief that you are seeking? a Glee

YAS, CANCUBt on
ve t--7QBSI5_., ON Z/aihe "00° Ecopuall titdvel Bee 6 "

é ot S
spore aes SSE Hear ort on BR Sta Dennedd Malivad abnor! extrsne hgh
yutr

fy Db" vil f //.
FA nhcctes Chior ouside Sks Ten sogadlda Epc re, eel bats

Zon Sia? mgs oo

  
    
   
    

ey
Rae osha
Shea

zoe é\ 7
Blend b Mend kWocktel fo eying ZAmete

be, si ore’ O chiloie, o Use lon ker, C/ lo Suen ne hee tee ee es ld Poop Mt piteldg .
Bae cla EME Ste GAS Plarnne aes 4 Recollechis 19, Foor np clo Heaay db tay, tle Parkes pings

ek fl RA Me Crd cro f Punkte te
ee xtesive, force ef ba ele Cstortey we Be ; Ske sort gets 10 if. peees bebe on

PROM Soncres 5 dive, Pepper Spreey He en Ge
eel c/o ye tee (Gm eas Biendans , ort 31/ er a meen cae >) Le.
Pankrs ti i? btttens oe s eh, Se 2s
yr ; Tle Roars ane oral Ore Saw Unhreaneal 5 e870 ben Bie clog
Nae bet BuaAL fF, be th het phe Baste hand ms Beh Mad Aq ad a bunks i A od bee Cie
g

ntpont t SQiued chus ae,» { “4
B. List actions takehrantt euiff you have contacted, before submitting this Gri@vance. ei More. Cimdra La

evel est CA (Legit a Po be Scue all Cemeres, Ferre LAS, Ue Bee! OA Me in dheip eer,
oe ENT mS UNCONICIS ivesitend TP ebny rerenbe, ned, Sox pepucst-h a
be Shed! Shaws & evidance on 3 AIR of 7: a Zoope.. Shee ned bela ¢ eral’ Shaipcese Ce

   
  

  
   

          

 

      
  
   
 

     

 

 

 

 

Wake UP Bing So cupeck with OG Sra o~ i. yo otaee cenitcernsars | Sey £
Belair head pared] D by ory Bere | am
Uninoneiess | on a Keng hy Je } de sect Boon ei, 7 > Benger np cet ny , ‘Pegs edhe h
Your grievance has been received and will be 1 ahs in accordance with Do: AD : Alt Trae

eg saul k,
Signature of Facility Grievance Coordinator Date

WHITE Facility Grievance Coordinator Copy =CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review . Aftachment 1-A
Issued: 1/26/2016 -
Effective: 2/16/2016
Case: 3: 20- -CV- “00180- MENM- DB Document 19-5 Filed 07/08/20 Page 3 of 14

ae

 

 

_DC-804 me COMMONWEALTH OF PENNSYLVANIA —_— [For OFEIGIALUSE
Part? = | + O& DEPARTMENT OF CORRECTIONS %
2 oe PaQel oO. GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE “ks ed
‘TO: FACILITY CRESS COORDINATOR FACILITY ik DATE: |
S (ater Hun Waders > [Bo fit.
FR INM iE NAME & NUMBER SIGNATURE OF INMATE:
PHAN BIE “Zam ce S} LW9PTO ee ee
% 4 NWORK ASSIGNMENT. , Wh HOUSING ASSIGNMENT: -
“ . CL10l GA du
INSTRUCTIONS: oe a9 QQSaS. ne weet de |
. “\ ‘t Refer-to the DC-ADM 804 for sroieatutise on he inmate grievance system. ‘. ie: of, needle Vnanst Lie
St ite’ your grievance in. Block A in a brief and understandable manner. ().¢ \. ef, “200,600 (Ges eC: Comere s) ene c
a Be in:Block B any action you may t have taken to resolve this matter, Be sure to include the identity of - ae eh.
‘|: Staff members you have- contacted. + < ter ocd farusyca ee a unger ts Byoiid eyes dur lo excess forthe Motcced
“er EE A. ‘Provide.a brief, clear statement of your grievance. Additional paper may be used, maximum two “* ee cof nel [Pet
"|. pages-(ene DC-804 form and one one-sided 814” x11" page). State all relief that you aré seeking. ““ #43.
ee —— VAS mia ere eA) Me Es add ef/ dé felt 8) This NE GaeuAvcg | ~~
a cedse it ALL wafers [ocasmect Sepres cf Patton. .Frsh offittas caged Bice
ie CE tr ae Then tu ford curese Aghbea to Deny A Cola deguiely me dite / care Z pt
(INH eeS: Ae Bl leek ees héed Layer eS, Press™ ( etme Cots At ge 3 fay [UP 1 Nella
fy. et sheuld-<li be-'os Camera... Klo Sees Shel be Mi $ging LTE eer Mss *
: sevik fetes “te. te bicetrd Thea, Fhals- Sheth jo pl agees. valent 44 | “FA fy Cat Ti

 

 

 

 

 

 

 

 

 

 

SS

 
  

  

  
  

   
      
 
 
   

5 2 ee.

~. S1-{ ech ghemwagp Cla Ms of bg ‘S b/s ehusé; ay lessicd Aare Aye

AF Ne ieee ee : ae bes ky Steed or, PTO Spee 5 By fey Adds; .
- : 2 PTE gine Chiagh fs biter ooo TR ror ‘Sia AS: kNet itch belek, eee

é. Stata: Khon SAS VF ta i, a ot GAME Ete &-
‘ot rr. ‘ual We ovine of cont B ory opel ted ahetn fed 2 Baile CBP Fle,

| femelle te] Vacs dno wait be cd as overt oad te Sela p ae Pipi’ .

“3 obs § bg ticeary! lean 5 i
7 ener Com, ‘Belese on Plunket honf let haamsie le 7 and, knock ered s
_pitecee OM, Th 9 oneealoas cy Serdurd, hana iat tes veh ier 7
eur pleipees Who. LNOW eed See : ie a1 Ne (Spend to OR dons
prey woe ‘el at iabeke Vy TA Neo del pn d\cal C fteahens 22? Bagh cf @ Ld
at as cae ae hens SEE Ta Bet aull te Cuners. ee Seu far pio taenh Meike
©.) Bus n Gay Ho dsvae roe) Me. FT Meas ub fer ‘
* [pagan sh., cheuigees Cogstte cis Seruieaphrareney a. et ai cathe k,
_ . | BeList actions tak rand sta you nave’ consried,s bef F ® sybmittin t is grievance.. Low
tot TSE eh RAS Wb te fe free xc E Me reg ery Salinas sage iy Ore
AO OMWes hed coborssed Decors nota apes Srey inna ts ae bakes ary Rhy
He, OPES Weel Me let fans STK uses Cg E I Wespan te Panis Gact bade are Hs or fatal
Sa heels Feen “eeesion! wtp PPUSD. OF bény honed en Pith fest ge Ait PERS poi, ley
Pie € wengadia sf. bheue lee nesery a pier ge of they feccliy of Hlécel Bal 02) « Hiboct Propericg bee ro)
my “Your piiayenice has’ been: received and will be: “REQ essed -i in accordarite: ‘with, DC-ADM. B04, Aig aed ‘eel “aha

 

bee

     
 

 
  
  

   
 

   

Spe

 
 

     
    
    

gi veal
sd te i

    

     

    
     

   
      

      

     

    
 

 

 

 

 

Bat “3,

4 dee at oy: Asokeg ee

z i es a oS = < A ey
dee Signature of city Grievance Coordinator a Say Date aati en

    

Be Aleee \ .

i WHITE Facility Grievance Coordinator Copy CANARY File Copy: PINK Action Return Copy.
GOLDEN ROD Inmate Copy §

DC-ADM 804, Inmate Grievance System. Fionedured Manisa ie, te “ So
Section 1 — Grievances & Initial Review ° ee Attachment 1-A
= Issued: 1226/2016. - “ig . “ Ie r a
ee Effective: me Meo. Xe a te a

poeta PY Aon. | ane ‘ ' . . 7 oi MAL,
Case 3:20-cv-00180-MEM-DB Document 19-5 Filed 07/08/20 Page 4 of 14

INITIAL REVIEW RESPONSE
SCl-Huntingdon
1100 Pike St.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows.

   
  
 

 

LW2870

 
 
 
   

 

 

 

 

Huntingdon

 

728525 Grievance Dateia i559)

 

 

 

  
 

< [|] Uphold Inmate |_| Uphold in Part/Deny in Part
= me X ‘Grievance Denied =
It is the decision of this grievance officer to uphold or deny the inmate's initial grievance. This response will
‘include a brief rationale, summarize the conclusion, any action taken to resolve the issue(s) raised in the

grievance and, relief sought, ”
ee

  
 
 
 

eae

aamwaw

 

Biya eeu TES oa en a te an Re Se ee eee ee
BReSpOnSe. on eee Gre ee re eee cn ees

| have received your grievance In which you allege that excessive force was used on you, Lt Dunkle tried to bribe and
extort you, and staff has abused you to the point where you need camera coverage on you at all times.

| have investigated your grievance talked to staff, to include Lt Dunkle, and reviewed videos of the stated incidents. You
have several different claims in this grievance and | will atternpt to answer all of them. ;
You allege that on 3/21/18 that staff used excessive force on you. When you continuesly refuse to follow orders of staff
including Lt. Dunkle and you attempt to commit self-harm by banging your head on doors and the DTU processing unit,
the staff have ho other course of action except to use OC or other means to stop you from attempting to harm yourself.
You make allegations that Lt Dunkle is.doing this because he wanted to give you cell phones and drugs to set up other
Inmates with the contraband. This is a lie. | have talked to Lt. Dunkle and No such offer has ever been made or implied
by him or any other staff. You claim you need to be on camera at all times when you are out of your cell. There is
camera coverage all over the DTU. With the amount of camera coverage on the DTU, you can be observed on camera
-every time you exit your cell. There is no need to have a handheld camera on you every time you exit your cell. You
question the fact that you are not getting medical needs or you mental needs addressed properly. Every time you have a
problem or a concern, when you commit or attempt to create self-harm. Then medical department is notified and they will
see you at your cell or pull you out to be checked. | have checked your ICAR and have noted numerous entries by Mr.,
Diehl and Mr. Parsons regarding making contact with you and checking on your wellbeing. !f you would start following the
institutional rules and regulations, and policies and procedures.the DTU staff would never have.any problem with you and
you could work off your DC and be released to population.

      

For the above reasons this grievance and all relief sought is denied.

 

 

 

 

 

 

Issued: 12/1/2010
Effective: 12/8/2010

Signature: CP Ca .
Title: * | RHU/DTU UM
Date: 4/25/18
cc: Superintendent
DG-15
File
DC-ADM 804, Inmate Grievance System Procedures Manual Co | QS a
Section 1 - Grievances & Initial Review. a chment 1-D
   

 

     
 
 
  

 

     
 

[FOR OFFICIAL USE

 

dadé ¢

; /DEPARTMER OF CORRECTI
bec. Ms 798 oaS 2 we dD
IAL.ANMATE GRIEVANCE:

ae

Wwauk rN i obs “GRIEVANCE NUMBER

 

 

   

 

 

   

» FROME: (INMATE

 
 

 

0. FACILITY a? aie See COOF OINAT

bese CAhy

 
 

 

 

 

 

      

ME & NUMBER)

 

io |

 

 

      

Lemant Catt: bse l ¥- Li 3 ee
“HOUSI 7 RSSIGNMENT

 

 

‘WORK ASSIGNMENT:
Win ee MOY DP
INSTRUCTIONS:

24 2L, of cal
1. Refer to the DC-ADM 804 for Sah de of “the inmate grievance ‘system.
2. State your grievance in Block A in a brief and U1 linderstandable manner.
3. List in Block B any action you may have taken, to resolve this matter. Be sure to include the identity of
.-Staff members you have contacted. i -_s Re lal? DOs, 200)6

 

 

 

| A. Provide-a brief, clear statement of your grievalice. Additional paper may be used, maximum two SAU
pages (one DC-804 fare and one one-sided iA" "x 11" page). State all relief that you are seeking. ow ete

fe tall Iftar ne Cele G CS “pase | NO Alaifiy | ine hapa, “T.h0~ 8p pra ct oflices|nsPegde
yt ns Ex: fy ral § erst level wei te Us -¢ EXE FES Ue fEPLE PNG oP SE prfy dt vei foe ff

: hoam bee. fo. ran ea mt: foal tp its gh SONG 6 ef pNeetln
| Ouy tas t eh Ceuaih bap I Lea oe

KA Wa " zt
Si yh at ~ CSI GuPh Dead MEYER, Bese han Teel re lly old by Cfo Meaty Panic, LT Quek
AoE oboe wise mbeg,

ho sat tS 3 tacks Aah } Wi se 4e¥ 74
oe ey ee Os hag > Gaels Y ein

rep one Abuse Pel Gj DE Kitt 804 oot freges

 

Abbeal i dp woes e feel bf. A AAA,

*

INE

tah ie Fett, od rgeo a pS

ice és Lelany hon! UAKeNr EUs Cet “ad &p de Ptig d har ty

 

if Qe ef oled: ls ble fe
Weve dé et Lonbegdest AAS 6 Relics le Sbears
hig YP é B Yy Y tS

 

  
  

 

= + Kendte cic SD \univagtons Vole eet ‘S70 PE Deter Ste od)
-

O° Sahieng £866 in ONE 16428, ho uag 5 ture, Tee I Bee nas aad be cal bg) Saree aft Ad? dite € ites

- | 1 Ed F .
PALER E br Brace “iia Veber ASC, Boolian Veen bin Tine cand Sele fey Cots tation wnkect?s Erie

ee ides Tesco ve WG AS ah ext, iAbst terreno Le fala ha 0 AR ke bran bai cll teas

yp - Ce oe es NE es Get yer ir Gla, ES Rio ae ar Gee’ Crust & he ¢ oy VA) GEG

Ghee | t fai thse | be tol leas or dens § sie e ¢ A 2 1S. Bun bes

6 Nowe ef papaee ~— LAr lee ’ “

new KR: ed i Va medica | Ob bowse fe “Pod dert Goths is Copenh UE berepeh

Go oN ee OE WhErdye Ray, loony ia hed age aaah Pnct Anved tied augse of Ad

ere ¢ Ape COTLATE eek Be Cues day h ey bo Vee ee Vi “xg! Cl pfey $9 cof
i sé sa gagd Mad ees Deh: We x CPTI 286 off 1 CBOE oY

a oe BN Exe A fn i ‘
: Pred hs

  

 
    

  

  

    
    

     
   
 
  

B. List: ae ons Stake and sta ‘ait YOU ave corto
hoe GE es A uthky Neclve AN Case
Gad wher tH fiownen cs Leake Me CA ELT. Buokh theecthed Pan ts Oo That f Vetip Sarg
gaits’ GD See Wp cd | inf LAE E Gop.0y (vere ih gs pire é fesaceh fed pat:
Gye Lalant Ap Boag in cel Plomt, Drisgs Aes

     

d, e atare submitting this 8 grievalicd, 4 se +f

zy bat Ps pethsh i re aie & om

 
 

gee

 
 
 

j LAP fs e4 Spre 5
FEMEL ay AS waar es

at Ip § } othe (ante Pilg ‘tote

 

fee

ie

Wate Of ave

t oe
cone

é
( d rm

 

 

heelst eden Hen) ct ok mgil eat éllae Prafilgar’ take Of ‘erl i 4 gel feugi.f £4 a] thas fia)

ib os

 

Your grievance has’ been received and will be processed in accordance with Be: ADM B04. WAS feted. f

oe

 

 

we

Signature of Facility Grievance Coordinator —~ 4. Date

af

“WHITE Facility Grievance Coordinator Copy CANARY File Copy _ PINK Action Return Copy

GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance  Systatn Procedures Manual

Section 1 — Grievances & Initial Review . : - Attachment 1-A
Issued: 1/26/2016 ‘ me
Effective: 2/16/2016

saa
 

ep HT odd ee 4

ee COMMONWEALTH OF PENNSYLVANIA
wae

HEARING SUPPLE -DEPARTMENT OF CORRECTIONS 6 a
AND WITNESS STATEMENTS y.s.cicu— 34 2 2c et Mareed & vIR Eg ufie fede

oe

       
 
 
  
 
 
 
 
 
   

  

ae

  

 

 

  

"Oe ae
[ -OMion| ell. he
'INMATE’S VERSION Snide ie ef Bide

| (a VA ited 65 Cork a «

bs yall > bs cy . fe lrg a cb S AS LalASe
: AOure uth G i vs aa Bi eel ens LQ! os tap :
eles Venn 0; vm mae fll cal begat font en danfix. “a CprhS Cant
Ae GWA. tuk. ne “vee r¢ magi ef ef - fet te é%. aflicegeee aif behee
: Ar igh eb Llst :
baad Cee Ab oh c, Ap %
tee WA eed! Seth 19
iu ‘onala lature
fea [ahs AN ar & ae Mal i ‘Tee

aie

Pik

 
  
 
  
   
  

 

ch Faclliy | No, from PARTT.
~ bherrrbiacdal - hele ofr af.

AS Hey Sa La hitée “PR RLC haf oS fin f fi Sr: |

a

 

 

 

 

     
  

‘ eee fat t As€ “fe « fe. Ay as ot £ i fs fe

 

    

A OSA Ae
REEL Te “Du AES ©. ‘f Elles iG
eller been Ade dé “Lea if lag ery
gh ae bef thé / nen phen ip bid or:
La NS, AS! A ei MGs fox ‘i

ak tl peat Ss gE Fhe hee f

   
  
   
       
  
     

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00180-MEM-DB Document 19-5 Filed 07/08/20 Page 7 of 14

Facility Manager’s Appeal Response

SCl-Huntingdon
1100 Pike St.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted

  
     

-f

below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response Is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted.

 

 

 

Lamont Zamichieli

 

 

 

HUN

 

 

 

728526 ° 7283525

 

 

 

 

=| x] Uphold Response (UR) |] Uphold in part/Deny in part
| (_] Uphold Inmate (UI) Dismiss/Dismiss Untimely

  

 

 

“It is the decision ) of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action
taken fo resolve the issue s) raised in the grievance and your appeal and rae Se

 
   

In reviewing your grievance and appeal, | note that your concern with the use of OC was appropriately addressed by
Mr. Kendrick. In your appeal, you repeat the claims presented in your initial grievance. You believe staff maliciously.
planned to harm you and that you were pepper sprayed for trying to report sexual abuse. In his response to your initial
grievance, Mr. Kendrick explains why staff had fo use OC on you. He notes your numerous mental health contacts to
ensure your wellbeing. | find no evidence staff used OC Inappropriately or that there was any malicious plan to harm
you, | can only encouragesyou to refrain from the types of behaviors that result in the use of OC.

 

In closing, | can only reiterate that | uphold the response provided by the grievance officer. Your grievance is found to
be without merit.

 
 

 

Kevin Kauffman

 

Signature: ©

  
 
   

  

 

 

 

 

 

 

 

 

Title: Facility Manager
. 1 e__
Date: 5-23-18
cc: DC-15
File

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2 - Appeals ; Attachment 2-B
Issued: 12/4/2010
Effective: 12/8/2010 sean

eee a EE
Case 3:20-cv-00180-MEM-DB Document 19-5 Filed o7ipsi20 Page 8 of 14
(

DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 DEPARTMENT OF CORRECTIONS

 

 

GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE tt TQESQS

 

 

 

TO: IL GRIEVANCE COORDINATOR FACILITY: DATE: .
eyed Leet SLL -fiihnae al bf 7, IR

 

 

Fao ROVE NAME &N ee) SIGNATURE OF INMATE. ¢-——*--4---=——

Sap PLWOBIO ee ae

sro eek . HOUSING:ASSIGNMENT: ,
va pe

fe3 LL OfO NTR

 

 

fy

Prece
We aS caskets glo)
Pre iekee “satin vch as mee Ca Mented heath Gucelikeod Sc heooMe bu dysordey 1a Z

INSTRUCTIONS: (aa Malic ud of 2B Theeelen y Be
1. Refer to the DC-ADM 804 for procedures on the inmate gri vanes syste giver a ree.) 7 Sex abe Ht. cao

2. State your grievance in Block A in a brief and understandable manner. vias hen of
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity Oc
siaff members you have contacted. a Atle CoO a3 RO etsheatn tp OhaldsPenses Copypause)
A. Provide a brief, clear statement of youf/grievance. Additional paper may be used, maxirhum two O)er4,
pages (one DC-804 form and one one-sided 81%" x 11” page). State all relief that you are Lda, Olex«

Appec 4p 728395 to Anel2every Preserk Tle Cllauiny thot be las! [8h
PER >. a, ir G. B. I crak C. S./ DPA DOL Pos lieves Gra Te ADA1 ~ ~Qe/, bev!
CS TM a (s A) Cen vet! Menely ol raMmolé Siler be Lily O hakten (hide wi} Are

orate fe quien Tet Less sect Bree Je Pevar me Ria, SOIC mle
ta ON CeNCHs , cole q
ee bide! —Mertef bece 1 Webi a! iStizeyd inueced af Med 'ce/ afdertap| 2D.

AUL | eRaaen- Inher te quote dens tle ADM: 20 Shape R

2. . -
fecay Poko 33, Coolie ZL why a re popes: a te G, 8. { Fe Gay lh Ay S€q
Shrenwect Placed un CufS Orch Diac@e as Q beste at CC. pe 4 Te» Fug eon! i

re Wed, fa. STB) SEF inwreus behavier 43, Gucleal Se board a
DOC. Be FS se aS gen a ASE. al LAAN ECCS Scr ay zt cia vise 12.3

de Sn. eapstinat: 2 rue 4ngua/ DuArrs rely tie
SEG CS goth \ etde Lied ee At Serie sor eel 4.

 

setae o ey _w cae a o{SMr) Ndie! CeuSIAG ESTs

B, List actions taken and staff you have contacted, before submitting this oneve P

Cnpunds Bohan CR A user) @ (Nyce Cl reed NV PES 5 34 Hatley bb
Sé segs 8 ADM- po] Doe perpelic sete cele estan 4

i [Se © pCHEA A) ee oy 9) :
e(prcnr-d1 lense level & to fate deg Say | Mg MSE e hs hed onal 7

 

 

Ratco“bycoheS OF follow uPachows Farrah, ni? Me ee Ausies Lbs es re

Your grievance has been received and will be processed in accordance With DC-ADM 804.4 mdsé te Rb

 

 

Signature of Facility Grievance Coordinator Date /
WHITE Facility Grievance Coordinator Copy = CANARY File Copy PINK Action Return Copy The luilan
GOLDEN ROD Inmate Copy Liha pl, es
Ced-eof-
‘ES 43a
oe Abt 8. d, 2)
DC-ADM 804, Inmate Grievance System Procedures Manual Cro} 3
Section 1 — Grievances & Initial Review Attachment 1-A .

Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-5 Filed 07/08/20 Page 9 of 14

2018
; Final Appeal Decision
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the _
grievance noted below. In accordance with the provisions of DC-ADM 804, "Inmate Grievance System Policy”, the following
response is being provided based on a review of the entire record of this grievance. The review included your initial
grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager's response, the
issues you raised to final review, and (when applicable) any revised institutional responses required as a result of a
subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus (e.g., Health Care
Services, Chief Counsel, Office of Special Investigations and Intelligence, etc) may have been solicited in making a
determination in response to your issue as well.

 

 

=| Lamont Zamichieli [Inmate Number:

 

LW2870

 

 

 

| Huntingdon | Current S¢

 

|, Huntingdon

 

 

 

-| 733568

 

 

Publication (if applicable):

 

Uphold Response (UR)

Q Uphold Inmate (UI)
C) Uphold in part/Deny in part

 

 
  
   

 

 

It is the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphald the
inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conclusion, any
action taken to resolve the issue(s) raised in the grievance and your appeal and relief sought.
-ReSponse: == 222 = Sage eee ee ee = PVOlous
You claim in your grievance that excessive force was used when staff sprayed on you. An investigation was
conducted regarding your allegations. The record reflects that you attempted to grab a staff member and OC was used
to prevent you from grabbing him. The record reflects that at no time was excessive force was used. You have failed
to provide any evidence that policy was violated. Therefore, your requested relief is denied.

 

   

   

  
 

 

 

 

 

 

 

 

 

Signature: Lit
Title: Chief Grievance Officer :
Date: S| { | l f

DLV

cc: DG-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-F
Issued: 1/26/2016

Effective: 2/16/2016
  
 

> 10 of 14

t

Case 3:20-cv-00180-MEM- 3

 

DC-804. COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE

 

 

 

 

 
 
 

 

 

  

 

ct

 

 

 

      

 

A. Provide a brief, clearstatement of your grievance. Additional paper may be used, ‘maxima: two-s ss #78
pages (one DC- 804 form and one one-sided 8%" x 171" page). State all relief that you are seeking. «

 

   
  
 

 
 

   
 
   
  

 

     
   
  

   

Bhi tyre! Later | Fintide: se = hee fe Sts #00 miles beg et pansy
Kan aatd i = lee fe i, { feo ah: <r

ih
ae y ile
: i, no 4 pra A tien ial@e = Eleedee AT ieee ba te ad, re

wtonyNaog FV redugt ct D. DBF, =

MGT tik SAY TADena ss fe ,
f q 4. {! ES gals or c ore fi a 4 os Eden Fhe te BS
i Cha Pre, foulose fas bse Se eel ae
ev Cen Sesed bei iie Ble

Re te Pht SO faul rage ga FE

aft p Hy novheeh- | Ae

  
 

AGE Le eae ag DF 50% re]
z¢ fe Aer et crite Ai Sauy

       
           

  

aa: hea cy ke Sage. chy . %

Te yt FE 4 “1h AC hong a fersf

ibe. ? { fre a Pea : :

oe diay Me cteebes Sh T Es Sle. ily
pre!

Pa VE GED e

 

  

ike
EON AS oP fore ge: oar if

oa te Aste St, iat

 
 

  

   

 

  
 
 
   

st acions taken and staff yeu have contacted, before Submitting ct grievance,

 

     

eth ERE a Ne ope ay Mt el ace ff Wit bones

af f biestiten, de A

  

  

 

 

 

 

  

 

 

i, (i éordrs 1p Lat Sete te te Po bie Aw ee a fe fbpre B Beal flegl... ay ehalis behvéay 130-4. 4c

fltug oh fhe md 4 S04 fewbngde <, Fite ER ty Ab pay; tag CLI fs cua adel

/ fF CY: Suhre Aisa) ie
soe dae ostigey = vitrece Off bors §
Y- fe 4) ae ee 46 43 “ff fie meh Fb ly

    
  
 

Part 1 DEPARTMENT OF CORRECTIONS “(23569 Wy
| | K&tdse Velo fe 00N cee: | GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE | | eo feelin
TO: FACILITY. SEVANCE COORDINATOR FACILITY: DATE: -
: pee Lee ol We npn pad ail SCL Hea 34,
LEROMUNIVATE NAME & NOMBE SIGNATURE’ OF INMATE: ~Anmete Giistntcoe & Apbale
L. ft has il ad fh ei fj Lia gE FO eee wer.
“WORK ASSIGNMENT: —7 | HOUSING ASSIGNMENT: JUL 2 9 oe
fh, PA (3G 100 F & AE ze af Hip ootie OP. fe Bran .
| INSTRUCTIONS: tm Thoneeinee pottd Paced ee ae ie tats
1. Refer to the DC-ADM 804 for procedures on thé inmate griévance? system. Ste Me mre int
2. State your grievance in Block A in a brief-and understandable manner. «°°. *t: 83.00 0. val Ba cha. wl Ge al
3. List in Block B any action you may have taken to resolve this ee Be sure to, include the identity. _ 3
staff members you have contacted. ies iewin ily vy orera wehbe ee eS re nai Shen decemk ok ge

eto eer eitts2 Luyead plone pet mand ieee Se xeOyul foreg on ME iateniarelit bande usten
| Peper SRE OG GORasy OS Me to Col fol, BILt JOOP orem (any ie heed ‘a ewok ake
: at 40 Raa San taan ger hk ext. & euak Vek Labs rea MAP AG ch Gtundwag Ete len. t fase filet et fey Les Mepl j fr
ts a OTE ams ead. ie ‘Aetee thier, “ ry Jan Pal? hed; dtPe, ne rurie baat Fx RB tare fa malt, ‘
. ate woe we Peng el iis bs “ety, AS at bec, A Chere, C inpen'ft, ferd 4 fons bean t fe cid fi, athe & CdS peas
f } t OAEL & “apne cht so Lehegs hin, . wehie rh 8 coh Ata ee SF See cary Andel cee feta fey f Ot He Hi y nin
As, epee Ny thy wit bes 2 efine ta iN “den bys OO. Aah, Bae - of feta se wd, é, Hs SEES peace
aint P (AA ts : fe " Nee eh eke

seat (Melt Aes
he “felt fe
ded ge dy we.

ougit FEW Maa. ! meol tress x fe

 

ea LES te lef teat f i i nf - u Y Bagebs ey
f in ti Bosh t. Sp | Giants fe Ueda aga ete bei yey qe Ley ig €
; a fremcly teem cet A fas i fled + Cents peor te nscale ie} d te Poet firs, i tease at fe.
edd Ce forse lis iy SGtty Ati “ta: Be Epén § aft test inf Peake t cok Ae BANE es pe Dean bots zs ht fe as
F fee beds Freee!

5 o/

Sd 27 3h feats ny Pha ae he rs horse awe,
if va A tae ge pl dy ee twee, fe his 4k hee tis } Fuad fe — fo! PF Bite Pre he

oF fot He ewe lecg fet be ES bree ie heh * dye or lene fk Prtie 448. The i] Eebren

is ! : pa be Been Th Ayla Pen Fe oS Pus mere re i fy apie
fe ah Yetoes ot A te . “We le ,bAT ries “3 gins e ES) det wits ni fad s EG poet a a 2 ay 2" Pr he pak ALP
Your grievance has been received and will be procedsed in accordarice with DC-ADM 804. gdh sweat at
a * . ees Feels’ fe

CC iat Loe & th Cee 8 Oe «bv
‘Signature of Facility Gfievance Coordinator . Date

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy —

&

DC-ADM 804, Inmate Grievance. System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016 ;
Effective: 2/16/2016
Case 3:20-cv-00180-MEM 4 | 0 FAB Re sbi 4/08/20 ‘Page 11 of 14
SCl-Huntingdon PSA
1100 Pike St.
Huntingdon, PA 16654-1112 4

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows.

 

 

 

 
  

 

 

 

_Zamichieli LW2870
733568 4/24/18

 

 

 

 

 

 

 

 

=| {_] Uphold Inmate _ LJ Uphold in Part/Deny in Part
Ee RC -| X Grievance Denied
it is the decision of this grievance officer to uphold or deny the inmate’s initial grievance. This response will

‘include a brief rationale, summarize the. conclusion, any action taken to resolve the issue(s) raised in the
|_ grievance and, relief sought

  

 

 

 

 

 

 

| have received your grievance in which you allege that Staff used excessive force on you by using OC on you. |!
researched your grievance, talked to several staff members, and reviewed the use of force that was prepared and
submitted. You attempted to grab a staff members arm and OC was used on you to prevent this from happening. Atno
time was the use of force excessive or outside the guidelines set forth in policy and procedures. If you would follow
policies and procedures, you could eliminate any possible uses of force.

For the above reasons this grievance and all relief sought is denied,

 

 

 

 

 

 

 

Signature: OP A OY ee

Title: . RHU/DTU UM

Date: 5/11/18

cc: Superintendent — ae
DC-15 7
File

DC-ADM 804, Inmate Grievance System Procedures Manual —

Section 7 - Grievances & Initial Review Attachment 1-D
Issued: 12/1/2010 ‘
Effective: 12/8/2010
 

 

. Case 3:20-cv- )-
20-cv-00180-MEM-DB Document 19-5 Filed 07/08/20 Page 12 of 14

i (fe . Firot level o¥ appeal LF emmrerrmget_
nner 07? ty the superatodent US RSG

Form DG-135A Commonwealth of Pennsylvania

f Correct
INMATE’S REQUEST TO STAFF MEMBER Department of Corrections

 

 
     

 
 

INSTRUCTIONS
Complete items number 4-8, \f you follow instructions in
preparing your request, it can be responded to more

promptly and intelligently.

2. Date:
~ YAS

 

 

4, Counselor's Name

 

 

 

7. Housing Assignment

6. Work Assignment HH
IY, A De -lood |

letely but briefly. Give details.

 

 

 

 

8, Subject: State your request comp
4 5 %
1 v a ci mo

A et tid QO pea} rigcl) fh iM =
( ‘ ‘ . 4
z oe Bele 'f © Me nH = pa LL. sees
ag h
: a ; Ss A od a Y "i { diva
bef r
cs

 

 

 

 

 

c un flay bv

 

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only

To DC-14 CAR and DC-15 IRS_C

Staff Member Name iin, Date __—_- —$_-__-_
Print Slgn . : J

Revised July 2000
Case 3:20-cv-00180- MBB oocument 19-5 Filed 07/08/20 Page 13 of 14
acility Manager's Appeal Response

$Cl-Huntingdon
1100 Pike St. C | } 5
Huntingdon, PA 16654-1112.

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included yc
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted.

  
    
  
   

 

 

 

 

 

 

 

 

 

Lamont Zamichieli LVW2870
HUN GC-Unit
733568

 

 

 

| [<x] Uphold Response (UR) (_] Uphold in part/Deny in part
[_] Uphold Inmate (UI) [_] Dismiss/Dismiss Untimely
lt is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold

in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action
_ | faken to resolve the issue(s) raised in the grievance and your a ll lief sought. _

Sere ere

Pons:

   

    
   

     
   
 
  

   

In reviewing your grievance and appeal, | note that your concern with the use of OC was appropriately addressed by
Mr. Kendrick. In your appeal, you explain your version of the events resulting in the use of OC. You argue the use of
force policy was violated. In his response to your initial grievance, Mr. Kendrick explains he Interviewed staff and
reviewed the use of force report. He found the use of OC was appropriate and within policy guidelines. As a result of
this incident, as you yourself note, you received a misconduct. Your request for $85,000 is denied.

In closing, | can only reiterate that | uphold the response provided by the grievance officer. Your grievance is found to
be without merit.

   

 

 

 

 

 

 

Signature: Kevin Kauffman
Title: Facility Manager Li’ ///
Date: 6-27-18 LA’
CG; DC-15
File

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2 - Appeals Attachment 2-B
Issued: 12/1/2010

Effective: 12/8/2010
' - Case 3:20-Cv- -00180- MENSDR .acuteane] oS “Filed o7/98i20 Page 14 of 14 ©

3
rane i

©
’

 

 

 

 

 

2 ho - 42
g itn - APRA ad 73 35 62 . :
¥ ~DC- 804 ThOUMONGERETR OF PENNSYLVANIA FOR OFFICIAL USE
22Part, 1 DEPARTMENT OF CORRECTIONS
i GRIEVANCE NUMBER
OFFICIAL. INMATE GRIEVANCE /
~P TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
wet Reviess Conte dhe | ST Herabrgls PALI:

 

 

FROM: (INMATE Nave & Ne

wake CNA MAE ae
Lemont “2 ami Chvelt 3 LUW)2376

WORK ASSIGNMENT: HOUSING ASSIGNMENT: Relive?! BBS Day OC ore
: NYS COCIIODIL — Ubisels Qesscve, Unmelr th
INSTRUCTIONS: > Pegi Cemneas Fal dakeghnee to Ge Soved)y 9) el AS Outs bebl us
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. ah el Nrevere, ig?
2. State your grievance In Block A in a brief and understandable manner. ao CXS ILE fer ve
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of Péseedt
staff members you have contacted. 3 [law bas Peymentet CH Enguries ( pSSef Vig 1GN, Dena? 4 freely
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two YAStehy A!
pages (one DC-804 form and < one one- “eided $72" x X 11" page), a Sails relief the that you are 2 so eking. “rete ;

 

=
at

 

 

Prery HE

fad OG

 

SPreged
‘ elle 7 GAB)ie ensSreie (de siehae ec
os

sf
js Regi Sale: 4)

pieiecee?
e

ie

Sy

ze

o

e

Ss,

&

eet 9,
nyor fl TeSSG8 fo Piel eres Conere) Spee ase Se
assault Bu Cio Meats aL. On 4|ig|ia Lede (6: 3s. belo ers... Ke geld

Euned MEMiicces entet well Ex resy Le tete Gre Pepper Pretpetcl 9é tahudele
LAS setsuted belnd Cee! BED © 1007. Comenes bil we med Se ie
LAE eat jy Chrome pein Aegultin Medial cttoban) Puctotirdre cyre
: ond a Mealicusecy Used force Gna Tyan Lele ke ls? mi SCerckLot- DOS, Meee
TP didwat CO: <cASAuUle on atten iy CSG 4 /F Aw or ar (bq WI Gr legs! ©
Peace TCU) Relided an otden put hands he be ctl o wire i
ih ere Es vo Bre him 1 Thee dey ar ay Gr brit yet AS Gi es
Roe ke BOO Dew Meee om i tescha fetes bei

CL ide é wf Le e

oF ZDMU Cc oe cell we Camera no Steureel hed apemce.. pe eee

mead Go inere Hts 4 di Pome Cel Cfo Leany keer That Rey Plotted plarsmeddt 7%
pate Sher del Ue ores pie ply, Bheey veo bea
that al c Sih ho oy ORAS Or Tela Cttapt db on bt fiir Pacgee
B. List actions bees n and nl you havé contacted, before DADE t is grievance. on did en ottee
LT worl Ween int

ble 3 CoP
2) Geet ete wm Bedeltbercke ind. rod ao Efe alpuy seth) see et
hea ta eee psa Ph scxk needs clit, Being aie hes ey mens Lil beAoce
Spratt Lalo le Le oo \as Lusaist, WHE Used MmeliCcase Atersue Oreo as r7are/
zeL

ri Inve Le force Uns "mealies Dus cA ey 1 SAL ms AWrenming SAGE
Your grievance has been aaee and will be processed fn accordance with DC-ADM 804.

ved TWrecicnica 3S
force ces

lest

Fnsk Picted Hie
' GChe

wife

j
t

 

Ve. met Cfo He
ae

>

 

 

 

 

 

Signature of Facility Gtevarcs Coordinator Date |
ey re Pequart 4o Be ARetsRned £. Anchen Freely ind nevl padlect fhusegien &P ’

  
   

Q, Lip WHITE. Facllity Grievance Coordinator Copy CANARY File Copy Y one Actio ao Copy A | 6
~gff¢’: GOLDEN ROD Inmate Cop ie y al Doc,
(Peng  Relamual Son POC Nem.D Olecomart ant abeut dliey ie oe Lew

Ces eon, fhe wal Leuseat a CL BEIIOF:,.0 CEM Us Meuet MG dt 5 core]

No plo nS \ double Apetore Comeng CS DC 70F RES chas ) cus Moe DoAPH Oe
Pas yin tury UG lid ,Corrcet? * of Gree aes Q Gy. z,
pent? DC-ADM 804, Inmate Grievance SystemProcedures aE wel Ge 6.5. SPrayiag Mé
§ ie >” Section 1 — (levane s & Geile Rovigw | 0 Bayne Be _ Attachment 1A

on Ein ara Lact Soe eee Vieng eet chat \\ fen no (eidon but CS Je
Osu “ PEPPey \ Replarvergs JOY Agetece | rete tele &e est anv,
